DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 was filed after the mailing date of the notice of allowance on 12/29/2021 and corrected notice of allowance on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-5, and 7-8 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roman Rachuba (Reg. No. 75180) on Monday, April 4, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1.  A method for manufacturing a battery pack, the method comprising:
providing a bus bar made of metal and formed in a plate shape,
preparing a plurality of cells to be used in the battery pack, by providing each of the plurality of cells with:
a metal cell case,
an external terminal made of metal, formed in a plate shape, and placed on an outside of the cell case, and
an insulating part made of resin having an electrical insulation property and interposed between a front surface of the cell case and a back surface of the external terminal to electrically insulate the cell case and the external terminal from each other,
the external terminal including a separated portion to be placed apart from the insulating parts of the plurality of cells in a thickness direction of the external terminal by a space intervening between the separated portion and the insulating part;
the separated portion being spaced apart from a swaged part that electrically connects the external terminal to a portion that is connected to an electrode body in the cell;
placing the bus bar on a front surface of an external terminal of a first cell of the plurality of cells apart from the swaged part so that a part of the bus bar becomes an opposed portion opposed to the space in the thickness direction of the external terminal of the first cell of the plurality of cells by interposing the separated portion of the external terminal of the first cell of the plurality of cells; and
laser welding the opposed portion of the bus bar to the separated portion of the external terminal of the first cell of the plurality of cells;
wherein the laser welding includes irradiating a laser beam from a side of a front surface of the bus bar toward the space in the thickness direction of the external terminal of the first cell of the plurality of cells to melt the opposed portion of the bus bar and the separated portion of the external terminal of the first cell of the plurality of cells to form a welded portion at which the separated portion and the opposed portion are welded together, the welded portion being a portion at which the external terminal of the first cell of the plurality of cells and the bus bar are welded together, the welded portion being configured to extend in the thickness direction from the front surface of the bus bar toward the back surface of the external terminal of the first cell of the plurality of cells, and the welded portion being located apart from the insulating part of the first cell of the plurality of cells by the space intervening therebetween in the thickness direction of the external terminal, of the first cell of the plurality of cells, and
wherein the external terminal of the first cell of the plurality of cells includes a terminal recess having an opening in the back surface of the external terminal of the first cell of the plurality of cells,
the terminal recess being configured to be recessed in a direction away from a front surface of the insulating part of the first cell of the plurality of cells, the front surface facing the back surface of the external terminal of the first cell of the plurality of cells, and
the space being an enclosed space defined by the terminal recess of the external terminal of the first cell of the plurality of cells and the front surface of the insulating part of the first cell of the plurality of cells that closes the opening of the terminal recess by contact with the back surface of the external terminal of the first cell of the plurality of cells.

5. A battery pack comprising:
a plurality of cells, each of the plurality of cells including a metal case and an external terminal made of metal, formed in a plate shape, and placed on an outside of the cell case; and
a bus bar made of metal and formed in a plate shape, the bus bar being placed on and welded to a front surface of an external terminal of a first cell of the plurality of cells, and placed apart from a swaged part that electrically connects the external terminal to a portion that is connected to an electrode body in the cell,
wherein each of the plurality of cells further comprises:
an insulating part made of resin, having an electrical insulating property, and interposed between a front surface of the cell case and a back surface of the external terminal to electrically insulate the cell case and the external terminal from each other,
wherein the battery pack includes a welded portion, at which the bus bar and the external terminal of the first cell of the plurality of cells are welded together, the welded portion being configured to extend in a thickness direction of the external terminal of the first cell of the plurality of cells, from a front surface of the bus bar toward the back surface of the external terminal of the first cell of the plurality of cells, and
the welded portion is located apart from the insulating part of the first cell of the plurality of cells by a space intervening therebetween in the thickness direction of the external terminal of the first cell of the plurality of cells, the space being spaced apart from the swaged part,
wherein the external terminal of the first cell of the plurality of cells includes a terminal recess having an opening in the back surface thereof,
	the terminal recess being configured to be recessed in a direction away from a front surface of the insulating part of the first cell of the plurality of cells, the front surface facing the back surface of the external terminal of the first cell of the plurality of cells, and
the space of the first cell of the plurality of cells is an enclosed space defined by the terminal recess of the external terminal of the first cell of the plurality of cells, and
the front surface of the insulating part that closes the opening of the terminal recess of the first cell of the plurality of cells by contact with the back surface of the external terminal of the first cell of the plurality of cells.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a battery comprising an external terminal, an insulating part interposed between a cell case and the external terminal, a bus bar on top of the external terminal place apart from a swaged part that electrically connects the external terminal to a portion that is connected to an electrode body in the cell, a welded portion located apart from the insulating part by a space intervening therebetween in the thickness direction, the space being spaced apart from the swaged part, wherein the external terminal includes a terminal recess (or separated portion), the terminal recess is recessed in a direction away from the insulating part, the space is an enclosed spaced defined by the terminal recess and insulating part that closes the opening of the terminal recess by contact with the back surface of the external terminal; is allowable over the prior art.
The limitation of “closing the opening by contact” requires direct contact of the insulating part and the back [bottom] surface of the external terminal such that the insulating part covers the terminal recess. If there is an intervening layer between the external terminal and the insulating part, then the insulating part would not close the opening of the terminal recess with the back surface of the external terminal. 
It is noted that a point of allowability is directed towards the weld location. Claim 1 requires “laser welding the opposed part of the bus bar to the separated portion [terminal recess] of the external terminal”, and claim 5 requires that the welded portion is “located apart from the insulating part…by a space intervening therebetween in the thickness direction of the external terminal”; therefore, in both claims, the weld has to be directly over the terminal recess/space in order to have the separated portion/space intervening. 
While independent claims 1 and 5 have different language (and claim 1 is directed to a method, while claim 5 is directed to a product), the claims are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Tsutsumi (JP 2017-130387) discloses an electrode storage device 11 (battery pack) comprising a plurality of power storage elements 1 (batteries). The power storage element comprises a case 3, external terminals 41 and 42 placed on the outside of the case (Fig 1), external insulating members 92 (insulating part) made of resin having an electrical insulating property ([0055]) interposed between a front surface of the case and a back surface of the external terminals to electrically insulating the case from the external terminal from each other ([0055], Fig 1). The case is made out of metal ([0030]), the external terminals are made of metal (see metallic material [0037]).
In an embodiment, the external terminal 42 includes a separated portion to be placed apart from the external insulating member of the plurality of cells in a thickness direction of the external terminal by a space intervening between the separated portion and the insulating part (see annotated Fig 10 below with a possible interpretation). 
The external terminal also includes a terminal recess having an opening in the back surface of the external terminal of the first cell of the plurality of cells (see Figs 10-11), 
the terminal recess being configured to be recessed in a direction away from a front surface of the insulating part of the first cell of the plurality of cells, the front surface facing the back surface of the external terminal of the first cell, and 
the space being an enclosed space defined by the terminal recess of the external terminal of the first cell of the plurality of cells and the front surface of the insulating part of the first cell of the plurality of cells that closes the opening of the terminal recess by contact with the back surface of the external terminal of the first cell of the plurality of cells (see annotated Fig 10 below with a possible interpretation).

    PNG
    media_image1.png
    290
    623
    media_image1.png
    Greyscale

However, while Tsutsumi discloses elements that are similar to those claimed, Tsutsumi does not teach or render obvious that the separated portion being spaced apart from a swaged part that electrically connects the external terminal to a portion that is connected to an electrode body in the cell and placing the bus bar on a front surface of an external terminal of a first cell of the plurality of cells apart from the swaged part so that the bus bar becomes an opposed portion opposed to the space in the thickness direction of the external terminal of the first cell of the plurality of cells by interposing the separated portion of the external terminal of the first cell of the plurality of cells. As seen in Figure 22, bus bar 12 is placed on the external terminals, but the bus bar does not appear to be spaced apart from a swaged part that electrically connects the external terminal to a portion that is connected to an electrode body in the cell. On the contrary, the bus bar 12 seems to be placed directly over the swaged part, and therefore any welding that occurs would also occur between the bus bar and the swaged part. Tsutsumi does not teach or suggest any alternatives to the bus bar placement. In addition, because Tsutsumi is concerned with supporting the external terminals ([0008]), if Tsutsumi were applied as a teaching reference, Tsutsumi would not suggest the welding of the separated portion of the external terminal to the bus bar at a position spaced apart from the swaged portion. Therefore, Tsutsumi does not render obvious the claim limitations regarding the relationship and placement of the bus bar, the swaged part, and welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725